                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT BLUEFIELD

KENNETH E. CHITTUM, et al.,

        Plaintiffs,

v.                                    CIVIL ACTION NO. 1:17-01357

BRANCH BANKING AND TRUST
COMPANY (BB&T), et al.,

        Defendants.

                    MEMORANDUM OPINION AND ORDER

     Pending before the court is defendants’ renewed motion to

enforce their settlement with plaintiffs.       (ECF No. 61).            A

hearing on that motion was scheduled for November 6, 2018, in

Bluefield.   Counsel for defendants has informed the court that

the hearing is no longer necessary.    Accordingly, the court

hereby CANCELS the hearing scheduled for November 6, 2018, at

1:30 p.m., in Bluefield, and defendants’ renewed motion to

enforce their settlement with plaintiffs is DENIED as moot.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this 5th day of November, 2018.

                                   ENTER:



                                   David A. Faber
                                   Senior United States District Judge
